GPS FUNDS II GUIDEMARKSM OPPORTUNISTIC FIXED INCOME FUND REGISTRATION # 811-22486 ATTACHMENT 77 0 TRADE DATE DESCRIPTION OF SECURITY AMOUNT PURCHASED ISSUE SIZE SELLING UNDERWRITER LIST OF UNDERWRITERS 04/30/12 U.S. Airways Group, Inc. Citigroup, Goldman Sachs, Morgan Stanley Citigroup Global Markets, Inc.; Goldman Sachs & Co.; Morgan Stanley & Co., Inc.; Barclays Capital; Merrill Lynch, Pierce, Fenner & Smith; Natixis Securities North America, Inc. 09/19/12 Continental Airlines Citigroup, Credit Suise, Deutsche Bank Citigroup Global Markets, Inc.; Goldman Sachs & Co.; Morgan Stanley & Co., Inc.; Credit Suise; Deutsche Bank Securities; Jefferies & Co.; Natixis Securities North America, Inc.
